Citation Nr: 1409150	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent to handle direct disbursement of his funds for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from November 1983 to February 1984, and from March 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Waco, Texas, Regional Office (RO) of VA, which found the Veteran not competent to handle disbursement of his VA benefits funds.

The Veteran testified at an October 2010 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  

In February 2011 and July 2012, the Board remanded the appeal for additional development; all required actions having been taken, the case is returned to the Board for further appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran is not competent to handle direct disbursement of his funds for VA purposes.


CONCLUSION OF LAW

The criteria for a finding of competency to handle direct disbursement of his funds for VA purposes are not met.  38 U.S.C.A. §§ 501, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that these provisions do not apply to competency determinations. Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

Nevertheless, the Board notes that that VA has complied in full with the due process provisions of the regulation governing competency determinations, 38 C.F.R. § 3.353(e).  The finding was proposed in a February 2007 rating decision, with notice provided in March 2007 correspondence.  The Veteran availed himself of an informal predetermination hearing in June 2007, and a final determination that the Veteran was not competent was issued in August 2007.

Analysis

The Veteran, who is rated 100 percent disabled by service-connected paranoid schizophrenia, alleged in response to the February 2007 and August 2007 rating decisions that he was competent to manage his own funds if VA compensation was disbursed directly to him.  The Board notes that at the most recent July 2013 VA examination, the Veteran appears to have abandoned this allegation, stating to the examiner that "his current conservator is doing, and has done, an excellent job managing his finances, and that he wishes to continue that arrangement."  He has not formally withdrawn the appeal, however, 38 C.F.R. § 20.204, and so the Board shall proceed to analysis of the merits.

At a December 2006 examination, the VA doctor opined that the Veteran was not capable of managing his own funds because he was psychotic, with thought disturbances.  Executive functioning, which would include allocation of resources (funds) and prioritizing obligations was "incredibly poor."  He had problems with reasoning, memory, and concentration.  

A subsequent field examination in August 2009 indicated that the Veteran was fully oriented and was aware of his income and expense amounts.  He had been able to provide for his own day to day care, which was confirmed by VA treating doctors.  However, his bank statements revealed that he had been persistently overdrawn in the past three months.

At the October 2010 hearing, the Veteran reported that he had maintained housing, a driver's license, and a vehicle for the past two years, and he was able to shop for groceries and other necessities on his own.

Based on the apparent improvement in the Veteran's condition, the Board directed that an updated VA examination be secured.  This was finally accomplished in July 2013.  The examiner opined that the Veteran was not competent for VA purposes due to periods of paranoia and problems with reality testing.

The July 2013 VA examiner's opinion is well-supported by the record.  Although VA treatment records indicate the Veteran reports he is fine and is compliant with his medication, his behavior consistently belies his ability to function fully independently.  Though he denies delusions or hallucinations, he is repeatedly noted to be singing or talking to himself, and has at times referred to voices in his head.  He has told doctors he feels safe and denies extensive paranoia, but statements in 2008 and 2009 to the RO refer to secret helicopters harassing him and other delusions.  In March 2013, he was hospitalized for paranoia and psychotic symptoms.

In sum, although the Veteran at times appears fairly high functioning and very responsive to treatment, he suffers frequent severe decompensations, during which he is unable to properly manage his own affairs.  

The evidence is clear and convincing; the Veteran lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).


ORDER

Restoration of competency status for VA benefit purposes is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


